Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Bernard J. Carl appeals the district court’s judgment awarding Carl $20,000 in punitive damages. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Carl v. BernardJCarl.com, No. 1:07-cv-01128-TSE-TRJ (E.D.Va. Apr. 14, 2011). We dispense with oral argument because the facts and legal *640contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.